Citation Nr: 1532378	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas.

The case was remanded in January 2011 to provide the Veteran with a rescheduled hearing.  The Veteran did not appear for the rescheduled hearing in July 2015.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  A July 2010 VA examiner opined that most of the Veteran's somatic complaints could be attributed to his posttraumatic stress disorder (PTSD)/depression.  At that time, no stomach disorder was diagnosed, but later VA treatment records show a diagnosis of gastrointestinal reflux disorder (GERD).  Since the July 2010 examination, service connection was subsequently granted for PTSD.  As the evidence suggests that the Veteran's stomach disorder may be secondary to his now service-connected PTSD, the Board finds that a remand is necessary to afford the Veteran a new VA examination.  In addition, updated records should be obtained and the Veteran should be provided VCAA notice that provides the bases for granting service connection on a secondary basis.


Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice regarding secondary service connection for the disability in appellate status.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Jonesboro Community Based Outpatient Clinic.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  After completing directive #1-#2, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed stomach disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed stomach disorder is related to his military service or is caused or aggravated (permanently worsened beyond normal progression) by his service-connected PTSD [If any disorder is found to have been aggravated by his service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue remaining on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




